DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s most recent arguments/remarks. Upon further review the Examiner believes the previous claim interpretations and resulting prior art rejection are warranted, and currently remain relevant and pertinent to the most recent listing of claims. 
In response to the Applicant’s arguments that the Examiner has provided an “incorrect statement of the law” with respect to the claims broadest reasonable interpretation, the Examiner respectfully disagrees. The Applicant states that the claims “must be given their broadest reasonable interpretation consistent with the specification” (emphasis added) which is with respect to the claim language, “display a first user interface (UI) which provides a first function corresponding to controlling an external device”. The Applicant is, once again, respectfully reminded that it is the language of the claims which defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969). During prosecution, the Applicant has an Johnson & Johnson Assoc. In. v. R.E. Serv. Co, 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc). MPEP §2173.02. 
In this instance, it appears as though the Applicant is intending for the Examiner to read limitations from the specification into the claim language (with respect to the phrase “a first function corresponding to controlling an external device”) so as to improperly limit the “first function” with limitations which are not explicitly recited within the claims. Again, as best understood by the claim language currently presented, the first function is limited to a function which corresponds to control of an external device. Reading said limitation in light of the Applicant’s specification so as to ascertain what would be construed and constitute the claims “broadest reasonable interpretation,” the Examiner believes it is well within reason to address said claim language as a function which will elicit a response from an external device being controlled. As taught within Polgar, and previously discussed, a first function is present. Polgar clearly teachings a processor which is configured to control a touch screen to display a first UI. The first UI of Polgar is to include a plurality of icons representing an external device capable of being controlled via the processor device of Polgar. Interaction, by a user, with an icon on the first UI initiates a “first function corresponding to controlling an external device,” as said interaction functions to establish a communications link with the selected external device, as well as elicit a response from the selected external device (i.e. control the selected external device so as to communicate, respond, transmit, and receive signals from the processor). For 
With respect to the Applicant’s second arguments made in regards to the display of a second UI together with the first UI, the Examiner once again disagrees. The Applicant states: “Assuming the icon in Polgar corresponds to the 1st UI of the claim and the control screen in Polgar corresponds to the 2nd UI of the claim, Polgar shows a configuration that the 2nd UI is displayed in response to a user input through the 1st UI, but not the configuration the 2nd UI is displayed in response to an external signal received through a communicator that is irrelevant to the 1st UI.” The Examiner would first like to make note that it is believed that there is no claim language currently presented in which the external signal received through the communicator is to be considered “irrelevant” to the 1st UI. As the claims are currently presented, the processor is configured to receive a signal while the first UI is displayed on the touch screen, and separately control the touch screen to display a second UI. As was previously discussed with respect to Polgar, the communicator of Polgar is configured so as to receive a signal from a selected external device. This signal from the selected external device is to include “updated and additional content” which is further described within paragraphs 0019, 0022-0023, etc. Polgar then controls the touch screen so as to display what is considered to be a second UI, in the form of additional downloaded screen information which will provide and present new interactions for the user, such as new choices and functionalities associated with the selected external device. Also, as previously discussed, Polgar suggests it is well within reason to display on the touch screen, what is considered to be, the first UI along with the second UI. Despite the Applicant’s amendments to remove the claim language stating “based 
For these reasons, inter alia, the Examiner firmly believes the prior art of record reads upon the most recent claim amendments, and that the previous rejection of record should remain upheld. An updated action is presented below so as to address the most recent claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-9, 11-12, 14-19, 21-22, and 24-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polgar et al. (U.S. Patent Publication Number 2003/0025738; first embodiment including figures 1-4) in view of Polgar et al. (U.S. Patent Publication Number 2003/0025738; a further embodiment including figure 5).
Regarding Claim 1:
Polgar et al. discloses an apparatus (Fig.’s 1-2, user interface 10) comprising: a touch screen (Fig.’s 1-2, display 12 with touch screen 14, and their related discussion; see, for example, paragraph 0019); a communicator (Fig.’s 1-2, wireless communications interface 18 and its related discussion; see, for example, paragraph 0023); and a processor (Fig.’s 1-2, controller 16, and its related discussion; see, for example, paragraph 0023) configured to: control the touch screen to display a first user interface (UI) which provides a first function corresponding to controlling an external device (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12 so as to display icon(s) 22 associated with available electronic device(s) 20, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. As discussed above, the touch screen of user interface 10 will display a first UI providing a first function for an external device, in the form of icons 22 being displayed. Upon interaction with said icon for selecting an electronic device, said electronic device will be provided with a first function, such as to transmit updated and additional content to the apparatus for further interaction), and based on a signal being received through the communicator while the first UI is displayed on the touch screen (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20.), control the touch screen to display a second UI, wherein the second UI provides a second function, for the external device, different from the first function of the first UI (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions and further control over the selected electronic device seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed). 
While a first embodiment/implementation of Polgar, figures 1-4, disclose the capability of providing a first or second UI, another embodiment/implementation of Polgar discloses control the touch screen to display a second UI together with the first UI, wherein the second UI provides a second function, for the external device, different from the first function of the first UI (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an embodiment in which both the first UI and the second UI are displayed on the touch screen together, as taught within figure 5, so as to allow an operator to switch between operating between several devices simultaneously, as well as providing a user the option to monitor for any new electronic devices which may become available while maintaining control over an 
Regarding Claim 2:
Polgar teaches the limitations of the preceding claim 1. Polgar further discloses wherein the communicator is configured to communicate with a television (TV) (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), and wherein the first function is a TV control function in which the TV is controlled via user input on the first UI (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. ‘Upon receiving a selection from the user, the controller communicates appropriately with the chosen device 20 to perform the task selected.” Said first function seen as controlling the selected television/electronic device 20 to cause user interface 10 to download additional screens for interaction).
Regarding Claim 4:
Polgar teaches the limitations of the preceding claim 1. Polgar further discloses wherein the first UI, which is displayed on the touch screen, is changed based on the received signal (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed. Similarly, as shown within Fig. 5, and discussed within paragraphs 0023-0024, the display on the touch screen may change from simply displaying the first UI, icons 22, into a display including the first UI as well as the second UI including screen 24).
Regarding Claim 5:
Polgar teaches the limitations of the preceding claim 1. Polgar further discloses wherein the external device comprises a display (Fig. 2, external device(s) 20 shown with screen layout 24, and their related discussion; see, for example, paragraph 0022 which discloses each device 20 includes a screen layout 24 which includes information content 26. See also paragraph 0025 which discloses devices to be controlled may include cell phones, PDAs, televisions, etc.).
Regarding Claim 6:
Polgar teaches the limitations of the preceding claim 1. Polgar further discloses wherein the processor is further configured to divide a display area of the touch screen into a first display section and a second display section, and to control the touch screen to display the first UI on the first display section and the second UI on the second display section, respectively (Fig. 5, controller 16 controlling touch screen of user interface 10 so as to display the first UI including icons 22 along a first section of the display, as well as the second UI including screen 24 on another section of the touch screen; see, for example, paragraphs 0023-0024).
Regarding Claim 7:
Polgar teaches the limitations of the preceding claim 1. Polgar further discloses wherein the processor is configured to control the touch screen to display the second UI together with the first UI (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025).
Regarding Claim 8:
Polgar teaches the limitations of the preceding claim 1. Polgar further discloses wherein the processor is configured to control the touch screen to display the second UI without receiving a user input through the touch screen while the first UI is displayed (Fig.’s 1-2, controller 16, device 20, and their related discussion; see, for example, paragraphs 0025 and 0032 which disclose an instance in which the controller and device may communicate without the need of a user input, and in response to said communication, the controller may control the touch screen so as to display information in regards to the interaction with the device 20. In this example, the user interface 10, despite an input being made by a user, will transition from a first UI, as discussed previously, to a second UI in which the device 20 may render display information to the user interface).
Regarding Claim 9:
Polgar teaches the limitations of the preceding claim 1. Polgar further discloses wherein the communicator is configured to communicate with a television (TV) (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), and wherein the processor is configured to control the communicator to receive the signal from the TV (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20).
Regarding Claim 11:
Polgar et al. discloses a system comprising: a television (TV) (Fig.’s 1-2, device 20, and its related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television); and an apparatus configured to remotely control the TV by a user (Fig.’s 1-2, user interface 10 for controlling device 20, and their related discussion; see, for example, paragraphs 0019, and 0022-0023), the apparatus comprising: a touch screen (Fig.’s 1-2, display 12 with touch screen 14, and their related discussion; see, for example, paragraph 0019); a communicator (Fig.’s 1-2, wireless communications interface 18 and its related discussion; see, for example, paragraph 0023); and a processor (Fig.’s 1-2, controller 16, and its related discussion; see, for example, paragraph 0023) configured to: control the touch screen to display a first user interface (UI) which provides a first function corresponding to controlling the TV (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12 so as to display icon(s) 22 associated with available electronic device(s) 20, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. As discussed above, the touch screen of user interface 10 will display a first UI providing a first function for an external device, in the form of icons 22 being displayed. Upon interaction with said icon for selecting an electronic device, said electronic device will be provided with a first function, such as to transmit updated and additional content to the apparatus for further interaction), and based on a signal being received through the communicator while the first UI is displayed on the touch screen (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20.), (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions and further control over the selected electronic device seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed). 
While a first embodiment/implementation of Polgar, figures 1-4, disclose the capability of providing a first or second UI, another embodiment/implementation of Polgar discloses control the touch screen to display a second UI together with the first UI, wherein the second UI provides a second function, for the TV, different from the first function of the first UI (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025). It would have been obvious to one of ordinary skill in the 
Regarding Claim 12:
Polgar teaches the limitations of the preceding claim 11. Polgar further discloses wherein the communicator is configured to communicate with the TV (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), and wherein the first function is a TV control function in which the TV is controlled via user input on the first UI (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. ‘Upon receiving a selection from the user, the controller communicates appropriately with the chosen device 20 to perform the task selected.” Said first function seen as controlling the selected television/electronic device 20 to cause user interface 10 to download additional screens for interaction)
Regarding Claim 14:
Polgar teaches the limitations of the preceding claim 11. Polgar further discloses wherein the first UI, which is displayed on the touch screen, is changed based on the received signal (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed. Similarly, as shown within Fig. 5, and discussed within paragraphs 0023-0024, the display on the touch screen may change from simply displaying the first UI, icons 22, into a display including the first UI as well as the second UI including screen 24).
Regarding Claim 15:
Polgar teaches the limitations of the preceding claim 11. Polgar further discloses wherein the TV comprises a display (Fig. 2, external device(s) 20 shown with screen layout 24, and their related discussion; see, for example, paragraph 0022 which discloses each device 20 includes a screen layout 24 which includes information content 26. See also paragraph 0025 which discloses devices to be controlled may include cell phones, PDAs, televisions, etc.).
Regarding Claim 16:
Polgar teaches the limitations of the preceding claim 11. Polgar further discloses wherein the processor further is configured to divide a display area of the touch screen into a first display section and a second display section, and to control the touch screen to display the first UI on the first display section and the second UI on the second display section respectively (Fig. 5, controller 16 controlling touch screen of user interface 10 so as to display the first UI including icons 22 along a first section of the display, as well as the second UI including screen 24 on another section of the touch screen; see, for example, paragraphs 0023-0024).
Regarding Claim 17:
Polgar teaches the limitations of the preceding claim 11. Polgar further discloses wherein the processor is configured to control the touch screen to display the second UI together with the first UI (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025)
Regarding Claim 18:
Polgar teaches the limitations of the preceding claim 11. Polgar further discloses wherein the processor is configured to control the touch screen to display the second UI without receiving a user input through the touch screen while the first UI is displayed (Fig.’s 1-2, controller 16, device 20, and their related discussion; see, for example, paragraphs 0025 and 0032 which disclose an instance in which the controller and device may communicate without the need of a user input, and in response to said communication, the controller may control the touch screen so as to display information in regards to the interaction with the device 20. In this example, the user interface 10, despite an input being made by a user, will transition from a first UI, as discussed previously, to a second UI in which the device 20 may render display information to the user interface).
Regarding Claim 19:
Polgar teaches the limitations of the preceding claim 11. Polgar further discloses wherein the communicator is configured to communicate with the TV (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), and wherein the processor is configured to control the communicator to receive the signal from the TV (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20).
Regarding Claim 21:
Polgar et al. discloses a method for controlling an apparatus (Fig.’s 1-2, user interface 10), the method comprising: controlling a touch screen of the apparatus to display a first user interface (UI) which provides a first function corresponding to controlling an external device (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12 so as to display icon(s) 22 associated with available electronic device(s) 20, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. As discussed above, the touch screen of user interface 10 will display a first UI providing a first function for an external device, in the form of icons 22 being displayed. Upon interaction with said icon for selecting an electronic device, said electronic device will be provided with a first function, such as to transmit updated and additional content to the apparatus for further interaction); and based on a signal being received through a communicator while the first UI is displayed on the touch screen (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20.), controlling the touch screen to display a second UI, wherein the second UI provides a second function, for the external device, different from the first function of the first UI (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions and further control over the selected electronic device seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed). 
While a first embodiment/implementation of Polgar, figures 1-4, disclose the capability of providing a first or second UI, another embodiment/implementation of Polgar discloses controlling the touch screen to display a second UI together with the first UI, wherein the second UI provides a second function, for the external device, different from the first function of the first UI (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an embodiment in which both the first UI and the second UI are displayed on the 
Regarding Claim 22:
Polgar teaches the limitations of the preceding claim 21. Polgar further discloses wherein the apparatus is configured to communicate with a television (TV) (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), and wherein the first function is a TV control function in which the TV is controlled via user input on the first UI (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. ‘Upon receiving a selection from the user, the controller communicates appropriately with the chosen device 20 to perform the task selected.” Said first function seen as controlling the selected television/electronic device 20 to cause user interface 10 to download additional screens for interaction).
Regarding Claim 24:
Polgar teaches the limitations of the preceding claim 21. Polgar further discloses wherein the first UI, which is displayed on the touch screen, is changed based on the received signal (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed. Similarly, as shown within Fig. 5, and discussed within paragraphs 0023-0024, the display on the touch screen may change from simply displaying the first UI, icons 22, into a display including the first UI as well as the second UI including screen 24).
Regarding Claim 25:
Polgar teaches the limitations of the preceding claim 21. Polgar further discloses wherein the TV comprises a display (Fig. 2, external device(s) 20 shown with screen layout 24, and their related discussion; see, for example, paragraph 0022 which discloses each device 20 includes a screen layout 24 which includes information content 26. See also paragraph 0025 which discloses devices to be controlled may include cell phones, PDAs, televisions, etc.).
Regarding Claim 26:
Polgar teaches the limitations of the preceding claim 21. Polgar further discloses wherein controlling the touch screen to display the second UI comprises: dividing a display area of the touch screen into a first display section and a second display section; and controlling the touch screen to display the first UI on the first display section and the second UI on the second display section, respectively (Fig. 5, controller 16 controlling touch screen of user interface 10 so as to display the first UI including icons 22 along a first section of the display, as well as the second UI including screen 24 on another section of the touch screen; see, for example, paragraphs 0023-0024).
Regarding Claim 27:
Polgar teaches the limitations of the preceding claim 21. Polgar further discloses wherein the controlling the touch screen to display the second UI comprises: controlling the touch screen to display the second UI together with the first UI (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025)
Regarding Claim 28:
Polgar teaches the limitations of the preceding claim 21. Polgar further discloses wherein the controlling the touch screen to display the second UI comprises: controlling the touch screen to display the second UI without receiving a user input through the touch screen while the first UI is displayed (Fig.’s 1-2, controller 16, device 20, and their related discussion; see, for example, paragraphs 0025 and 0032 which disclose an instance in which the controller and device may communicate without the need of a user input, and in response to said communication, the controller may control the touch screen so as to display information in regards to the interaction with the device 20. In this example, the user interface 10, despite an input being made by a user, will transition from a first UI, as discussed previously, to a second UI in which the device 20 may render display information to the user interface).
Regarding Claim 29:
Polgar teaches the limitations of the preceding claim 21. Polgar further discloses wherein the apparatus is configured to communicate with a television (TV) (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), wherein the receiving the signal comprises: receiving the  signal from the TV (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20).

Claims 3, 13, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polgar et al. (U.S. Patent Publication Number 2003/0025738; first embodiment including figures 1-4) in view of Polgar et al. (U.S. Patent Publication Number 2003/0025738; a further embodiment including figure 5) and in further view of Yeh (U.S. Patent Publication Number 2005/0264538).
Regarding Claims 3, 13, and 23:
Polgar teaches the limitations of the preceding claims 2, 12, and 22, respectively. While Polgar discloses a wide variety of interfaces and interaction modes which can be supported from the user interface (paragraph 0025 for example), Polgar fails to explicitly teach wherein the second function is a character input function.
However, Yeh discloses wherein the second function is a character input function in which characters are input via the user input on the second UI (Fig.’s 1-3, and 6, touchpad 12 with handwriting region 30, and their related discussion; see, for example, paragraph 0026 which discloses various input function modes such as the simulation of a keyboard, a handwriting mode, graphic mode, etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a UI of Polgar so as to utilize a character input function as a function of a UI, as taught within Yeh, since the utilization of a wide variety of interfaces and interaction modes would help facilitate an even wider range of functionality and communication between the apparatus and associated devices.
Claims 31-32, and 34-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polgar et al. (U.S. Patent Publication Number 2003/0025738; first embodiment including figures 1-4) in view of Polgar et al. (U.S. Patent Publication Number 2003/0025738; a further embodiment including figure 5) and in further view of Kempisty (U.S. Patent Publication Number 2003/0169234).
Regarding Claim 31:
Polgar et al. discloses a processor of an apparatus (Fig.’s 1-2, user interface 10 with controller 16, and their related discussion) to cause the apparatus to perform operations comprising: controlling a touch screen of the apparatus to display a first user interface (UI) which provides a first function corresponding to controlling an external device (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12 so as to display icon(s) 22 associated with available electronic device(s) 20, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. As discussed above, the touch screen of user interface 10 will display a first UI providing a first function for an external device, in the form of icons 22 being displayed. Upon interaction with said icon for selecting an electronic device, said electronic device will be provided with a first function, such as to transmit updated and additional content to the apparatus for further interaction); and based on a signal being received through a communicator while the first UI is displayed on the touch screen (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20.); and (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions and further control over the selected electronic device seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed). 
While a first embodiment/implementation of Polgar, figures 1-4, disclose the capability of providing a first or second UI, another embodiment/implementation of Polgar discloses controlling the touch screen to display a second UI together with the first UI, wherein the second UI provides a second function, for the external device, different from the first function (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025). It would have been obvious to one of ordinary skill in 
Furthermore, while Polgar discloses a processor of an apparatus for performing such operations, Polgar fails to explicitly disclose the utilization of a non-transitory computer-readable medium recording instructions for execution.
However, Kempisty discloses a non-transitory computer-readable medium recording instructions for execution by a processor of an apparatus to cause the apparatus to perform operations (Fig.’s 1-3, remote control unit 7 for controlling main display 17, and their related discussion; see, for example, claims 16-20 which disclose the capability of a remote control unit to include a computer readable carrier to execute desired operations). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Polgar to incorporate a non-transitory computer-readable medium, as taught within Kempisty, so as to provide a way in which the desired steps, functionalities, operations, of the user interface device may be replicated and potentially updated in an efficient manner. 
Regarding Claim 32:
Modified Polgar teaches the limitations of the preceding claim 31. Modified Polgar, in further view of Polgar, discloses wherein the apparatus is configured to communicate with a (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), and wherein the first function is a TV control function in which the TV is controlled via user input on the first UI (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller controlling the touch screen so as to display a first UI in the form of an ‘original screen’ with icons of available devices, as well as ‘appropriate user options necessary to operate the device’, device 20 as shown. ‘Upon receiving a selection from the user, the controller communicates appropriately with the chosen device 20 to perform the task selected.” Said first function seen as controlling the selected television/electronic device 20 to cause user interface 10 to download additional screens for interaction).
Regarding Claim 34:
Modified Polgar teaches the limitations of the preceding claim 31. Modified Polgar, in further view of Polgar, discloses wherein the first UI, which is displayed on the touch screen, is changed based on the received signal (Fig.’s 1-2, controller 16 for controlling touch screen 14 of display 12, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which disclose the controller receiving additional content information from device 20 via communicator 18, and in response, controlling the touch screen 14 so as to reflect the updated content information as well as new choices, etc. for different interactions with said device 20; ‘the electronic device 20 may download additional screens 24 to the user interface 10 as necessary to interact with the user.’ i.e. the user interface 10, apparatus, will download additional screen information for the touch screen so as to provide new interactions for the user. Said additional information, new choices, etc. as well as the downloading of addition screens for new interactions with the user is seen by the Examiner as performing a second function (new downloaded screens for new user interactions seen as a new function associated with a new UI, for example). Furthermore, the user interface 10 can revert to the original screen once new interactions have been performed. Similarly, as shown within Fig. 5, and discussed within paragraphs 0023-0024, the display on the touch screen may change from simply displaying the first UI, icons 22, into a display including the first UI as well as the second UI including screen 24).
Regarding Claim 35:
Modified Polgar teaches the limitations of the preceding claim 31. Modified Polgar, in further view of Polgar, discloses wherein the external device comprises a display (Fig. 2, external device(s) 20 shown with screen layout 24, and their related discussion; see, for example, paragraph 0022 which discloses each device 20 includes a screen layout 24 which includes information content 26. See also paragraph 0025 which discloses devices to be controlled may include cell phones, PDAs, televisions, etc.).
Regarding Claim 36:
Modified Polgar teaches the limitations of the preceding claim 31. Modified Polgar, in further view of Polgar, discloses wherein the controlling the touch screen to display the second UI comprises: dividing a display area of the touch screen into a first display section and a (Fig. 5, controller 16 controlling touch screen of user interface 10 so as to display the first UI including icons 22 along a first section of the display, as well as the second UI including screen 24 on another section of the touch screen; see, for example, paragraphs 0023-0024).
Regarding Claim 37:
Modified Polgar teaches the limitations of the preceding claim 31. Modified Polgar, in further view of Polgar, discloses wherein the controlling the touch screen to display the second UI comprises: controlling the touch screen to display the second UI together with the first UI (Fig. 5, showing a first UI in the form of icon(s) 22, as well as a second UI in the form of display screen 24 for further control over a selected electronic device 20, and their related discussion; see, for example, paragraphs 0023-0025).
Regarding Claim 38:
Modified Polgar teaches the limitations of the preceding claim 31. Modified Polgar, in further view of Polgar, discloses wherein controlling the touch screen to display the second UI comprises: controlling the touch screen to display the second UI without receiving a user input through the touch screen while the first UI is displayed (Fig.’s 1-2, controller 16, device 20, and their related discussion; see, for example, paragraphs 0025 and 0032 which disclose an instance in which the controller and device may communicate without the need of a user input, and in response to said communication, the controller may control the touch screen so as to display information in regards to the interaction with the device 20. In this example, the user interface 10, despite an input being made by a user, will transition from a first UI, as discussed previously, to a second UI in which the device 20 may render display information to the user interface).
Regarding Claim 39:
Modified Polgar teaches the limitations of the preceding claim 31. Modified Polgar, in further view of Polgar, discloses wherein the apparatus is configured to communicate with a television (TV) (Fig.’s 1-2, communicator 18, device 20, and their related discussion; see, for example, paragraphs 0019, 0022-0023, and 0025 which discloses the electronic device may be a television), wherein the receiving the signal comprises: receiving the signal from the TV (Fig.’s 1-2, controller 16 controlling communicator 18, and their related discussion; see, for example, paragraphs 0019, and 0022-0023 which discloses the controller controlling the communicator so as to receive updated and additional content from screen 24 of its associated device 20).
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polgar et al. (U.S. Patent Publication Number 2003/0025738; first embodiment including figures 1-4) in view of Polgar et al. (U.S. Patent Publication Number 2003/0025738; a further embodiment including figure 5) in view of Kempisty (U.S. Patent Publication Number 2003/0169234) and in further view of Yeh (U.S. Patent Publication Number 2005/0264538).
Regarding Claim 33:
Modified Polgar teaches the limitations of the preceding claim 31. While Modified Polgar discloses a wide variety of interfaces and interaction modes which can be supported from the user interface (paragraph 0025 for example), Modified Polgar fails to explicitly teach wherein the second function is a character input function.
However, Yeh discloses wherein the second function is a character input function in which characters are input via the user input on the second UI (Fig.’s 1-3, and 6, touchpad 12 with handwriting region 30, and their related discussion; see, for example, paragraph 0026 which discloses various input function modes such as the simulation of a keyboard, a handwriting mode, graphic mode, etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a UI of Modified Polgar so as to utilize a character input function as a function of a UI, as taught within Yeh, since the utilization of a wide variety of interfaces and interaction modes would help facilitate an even wider range of functionality and communication between the apparatus and associated devices.
Allowable Subject Matter
Claims 10, 20, 30, and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art of record discloses an apparatus configured to communicate with a TV, as well as the TV processing a received second signal from a processor corresponding to a user input, the prior art of record, taken either alone or in combination, fails to teach the processed .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836